FILED
                            NOT FOR PUBLICATION                             JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10145

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00101-CW

  v.
                                                 MEMORANDUM*
VICTOR RODOLFO HERNANDEZ
FLORES, a.k.a. Rudolfo Hernandez
Florez, a.k.a. Uriel Perez Orosco, a.k.a.
Ruben Lopez Orozco, a.k.a. Juan
Hernandez Ramirez, a.k.a. Juan Rodolfo
Ramirez, a.k.a. Filiberto Villegas-Salgado,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, Chief Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Victor Rodolfo Hernandez Flores appeals from the district court’s judgment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and challenges the 48-month sentence imposed following his guilty-plea

conviction for being a deported alien found in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Hernandez Flores contends that the district court procedurally erred by

failing to consider the 18 U.S.C. § 3553(a) sentencing factors, to respond to his

requests for a downward variance and cultural assimilation departure, and to

adequately explain the sentence. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court adequately considered the section 3553(a)

sentencing factors, responded to Hernandez Flores’s arguments for a variance and

departure, and sufficiently explained the sentence imposed. See United States v.

Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      We do not consider Hernandez Flores’s argument that the district court

failed to properly calculate the Guidelines range and instead created a Guidelines

range that would encompass the 48-month sentence, because it was raised for the

first time in his reply brief. See United States v. Mejia-Pimental, 477 F.3d 1100,

1105 n.9 (9th Cir. 2007).

      AFFIRMED.




                                          2                                     13-10145